Citation Nr: 0415009	
Decision Date: 06/10/04    Archive Date: 06/23/04	

DOCKET NO.  03-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
RO in New Orleans, Louisiana, which determined the evidence 
of record failed to establish a back injury or back condition 
that was incurred in service.  

The veteran testified at a hearing before the Board sitting 
in New Orleans in November 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the claims file discloses that the veteran has 
not been properly notified by VA in specific terms as to the 
evidence that would be needed to substantiate his claim and 
whether VA or the veteran is expected to attempt to obtain 
and submit such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Specific reference was made to various medical records at the 
time of the hearing before the Board at the VARO in New 
Orleans in November 2003.  The veteran testified that his 
service medical records should have reflected that he 
received treatment and evaluation for his low back disorder 
from a Dr. Thornton at the Reynolds Army Hospital, Fort Sill, 
Oklahoma 73503 in June 1979 (transcript, page 4).  The 
service medical records do show that he was seen for back 
complaints in June 1979 by Dr. Thornton and was referred for 
x-rays of the thoracic spine, which showed mild 
levoscoliosis, and of the lumbar spine which was negative.  
However, in a May 2002 statement, the veteran stated that Dr. 
Thornton had sent him to physical therapy at this time, and 
he requested that the RO locate these records.  The Board 
concludes that remand is required for the RO to address his 
request for a search for additional service medical records. 

The veteran further testified that he had continuing back 
problems immediately following discharge from active service.  
He stated that as far back as 1982 he received treatment at 
the Desert Hospital, Palm Springs, California, in 1982 
(transcript, page 7).  The veteran gave further testimony 
that between 1983 and 1989 he was seen on several occasions 
at the Parkland Memorial Hospital in Dallas, Texas 
(transcript, page 8).  He added that he was also seen for 
back problems at the St. Francis Medical Center in Louisiana 
(city not named) and a hospital in Massachusetts in 1992.  In 
testimony given later in the hearing the veteran and his wife 
indicated that records had been requested from some of these 
facilities, but "they didn't have them."  (Transcript, page 
17).  However, no documentation from the various facilities 
to this effect is of record.  

Review of the record discloses the veteran has never been 
accorded a spinal examination by VA.  Under the provisions of 
38 U.S.C.A. § 5103A(d) assistance provided by the Secretary 
of VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4)(i).  The record reveals that the 
veteran currently has a low back disability and the service 
medical records disclose that the veteran was seen for back 
complaints during service.  The Board therefore believes that 
further development is in order and the case is REMANDED for 
the following:

1.  The RO should review the claims file 
and ensure that all notification action 
required by 38 U.S.C.A. § 5103(a) is 
completed.  In particular, the RO should 
inform the veteran that he is responsible 
for returning any releases provided by 
the RO in order to obtain any pertinent 
private treatment reports not already of 
record.  The RO should explain exactly 
what information is necessary to 
substantiate the claim.  The letter 
should inform the veteran of what portion 
of the information and evidence is to be 
provided by him and what, if any, VA will 
attempt to obtain in his behalf.  Of 
particular interest are records from the 
Desert Hospital in Palm Springs, 
California, in 1982, any records from the 
St. Francis Medical Center in Louisiana 
(the Board believes this facility is 
located in Monroe, Louisiana) in the 
early 1980's, records from the Parkland 
Memorial Hospital, Dallas, Texas, between 
1983 and 1989, and records from a 
hospital in Massachusetts the veteran 
needs to identify as to reported 
treatment there in 1992.  If no records 
are available from any of the 
aforementioned facilities, documentation 
to that effect should be made part of the 
record.  

2.  The RO must answer the veteran's May 
2002 request that it locate records of 
physical therapy pertaining to his back 
complaints, which he states was ordered 
by Dr. Thornton in 1979.  The Board 
leaves it to the judgment of the RO, 
given its expertise in obtaining service 
records, to determine what action needs 
to be taken with regard to this request, 
including a determination whether efforts 
to obtain additional records should be 
made in this case or whether such efforts 
would be futile.  However, the RO must 
comply with the requirements of 38 C.F.R. 
§ 3.159(c)(2) in this regard, must 
document whatever efforts it makes or 
does not make in the claims file and must 
inform the veteran of whatever efforts 
have been made in this regard. 

3.  The veteran should be afforded an 
orthopedic examination for the purpose of 
determining the nature and etiology of 
any low back disability.  The examiner is 
requested to review the claims folder and 
make a notation to that effect in his or 
her report of examination.  Any 
appropriate tests are to be conducted.  
The examiner should express an opinion as 
to whether or not any current low back 
disability is at least as likely as not 
related to a disease or injury to the 
back shown during the veteran's active 
service as to some other factor or 
factors.  The examiner must state the 
medical basis for any opinion rendered.  
If he or she cannot do so without 
resorting to speculation, he or she 
should so state.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)

4.  The RO should take such additional 
development action as deemed proper with 
respect to the claim, and follow any 
applicable regulations implementing the 
provisions of the VCAA as to its notice 
and development requirements.  Following 
such development, the RO should review 
and readjudicate the service connection 
claim.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified, but he is advised that failure to 
cooperate by not reporting for any scheduled examination may 
result in a denial of his claim.  38 C.F.R. § 3.655 (2003).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




